The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 29, 2015

 No. 04-15-00165-CR, 04-15-00166-CR, 04-15-00167-CR, 04-15-0068-CR, 04-15-00169-CR,
                                 and 04-15-00170-CR

                                   Richard DEBENEDETTO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
               Trial Court No. A1481, A1482, A1483, A1484, A1485, and A1486
                         Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        The court has examined the clerk’s records in Nos. 04-15-00165-CR, 04-15-00166-CR,
04-15-00167-CR, 04-15-00168-CR, 04-15-00169-CR, and 04-15-00170-CR, and is of the
opinion that, in the interest of efficient administration, they should be consolidated for purposes
of briefing and argument.

       We, therefore, ORDER Nos. 04-15-00165-CR, 04-15-00166-CR, 04-15-00167-CR, 04-
15-00168-CR, 04-15-00169-CR, and 04-15-00170-CR, consolidated for purposes of briefing and
argument on appeal. The parties must file motions, briefs, and other pleadings as if the appeals
were one but put all appeal numbers in the style of the case. However, a record must be filed in
each appeal, the record in each case will remain separate and, if supplementation of the record
becomes necessary, the supplemental material must be filed in the appeal to which it applies. The
cases must be argued together in one brief, as in a single appeal, and if oral argument is
requested and granted, the entire case must be argued as a single appeal, with the total time limit
for each party equal to the ordinary time limit for a single appeal. The court will dispose of the
appeals with the same judgment, opinion, and mandate. This order does not extend the briefing
schedule.




                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court